Citation Nr: 1523536	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a right arm fracture.  

2.  Entitlement to service connection for residuals of a left elbow contusion.  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine spondylosis with scar, to include consideration of a separate rating for a low back scar and entitlement to an effective date earlier than December 29, 1010, for the grant of service connection for the thoracolumbar spine disorder.  

6.  Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis (rated pursuant to limitation of extension), to include entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for the right hip osteoarthritis (rated pursuant to limitation of extension).  

7.  Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis with limitation of flexion, to include entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for the right hip osteoarthritis with limitation of flexion.  

8.  Entitlement to an initial compensable rating for residuals of broken ribs, to include entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for the rib disorder.  

9.  Entitlement to a compensable rating for residuals of a comminuted closed phalanx fracture of the right hand.  

10.  Entitlement to a compensable rating for residuals of a right distal tibia and fibula fracture.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  Service personnel records also reflect active duty for training (ADT) on August 28, 1974, and inactive duty for training (IDT) on September 18, 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was established for the thoracolumbar spine disorder with scar and a 10 percent rating was assigned, effective from December 29, 2010.  In that rating decision, service connection was also established for right hip ostearthritis and right hip osteoarthritis with limitation of flexion.  Separate 10 percent ratings for these hip disabilities, effective December 29, 2010 were established.  Service connection for broken ribs was granted, and a noncompensable rating from December 29, 2010, was assigned.  Compensable ratings for service-connected right hand and right tibia/fibula disabilities were denied.  This rating decision also denied service connection for residuals of a right arm fracture, residuals of a left elbow contusion, a left hip disorder, and a cervical spine disorder (spondylosis).  The Veteran submitted a timely notice of disagreement with these denials, to include the effective dates assigned following the grants of service connection for the thoracolumbar spine disability, the right hip disabilities, and his broken rib disability, and this appeal ensued.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of this claim to have had) a right arm fracture.  

2.  The Veteran is not shown to have (or during the pendency of this claim to have had) left elbow contusion residuals.  

3.  The Veteran is not shown to have (or during the pendency of this claim to have had) a left hip disorder.  

4.  Cervical spine disorders, to include cervical spondylosis and degenerative joint disease (DJD) were first shown many years after service discharge are not related to a period of military service.  

5.  For the entire appeal period, the clinical evidence of record shows that the Veteran's service-connected thoracolumbar spine disability is manifested by, at worst, forward flexion limited to 75 degrees with painful motion beginning at 60 degrees.  

6.  For the entire appeal period, the clinical evidence of record shows that the Veteran has a low back scar that is non-tender and stable; it is not greater than 39 square centimeters (6 square inches) and has not resulted in any limitation of motion of the low back.  

7.  Prior to December 29, 2010, there was no formal or informal claim for service connection for a thoracolumbar spine disability.  

8.  For the entire appeal period, right hip osteoarthritis is manifested by flexion of 125 degrees or greater with painful motion beginning at 90 degrees and with extension greater than 5 degrees, but the Veteran reports pain with movement.  

9.  Prior to December 29, 2010, there were no formal or informal claims for service connection for right hip disorders (separately rated as right hip osteoarthritis and right hip osteoarthritis with limited flexion).  

10.  For the entire appeal period, broken ribs have not been manifested by resection or removal of ribs.  There are no reports of associated pain, restriction of movement, or impairment of breathing.  

11.  Prior to December 29, 2010, there was no formal or informal claim for service connection for residuals of broken ribs.  

12.  Residuals of the comminuted closed phalanx fracture of the right hand are not shown; there is no limitation of motion of the fingers or hand, no pain with movement, and no additional functional impairment with repetitive testing.  X-rays showed no arthritis.  

13.  Residuals of the right distal fracture of the right distal tibial and fibular fracture include complaints of distal tibia pain and "palpable step-off over the distal tibia."   Functional impairment was mild to moderate for daily activities.  


CONCLUSIONS OF LAW

1.  The Veteran does not have current right arm fracture residuals due to a disease or injury that was incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The Veteran does not have current left elbow contusion residuals due to a disease or injury that was incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The Veteran does not have a current left hip disability due to a disease or injury that was incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The Veteran does not have cervical spine disorders, to include cervical spondylosis and DJD, that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

5.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for thoracolumbar spine spondylosis with scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5242 (2014).  

6.  For the entire appeal period, the criteria for a separate 10 percent rating for a low back scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.118 DCs 7801-7805 (2014).  

7.  The criteria for the assignment of an effective date prior to December 29, 2010, for the grant of service connection for thoracolumbar spine spondylosis with scar have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.400 (2014).  

8.  For the entire appeal period, the criteria for initial ratings in excess of 10 percent for separately rated right hip osteoarthritis (rated pursuant to limitation of extension) and right hip osteoarthritis with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5251, 5252 (2014).  

9.  The criteria for the assignment of effective dates prior to December 29, 2010, for the grants of service connection for right hip osteoarthritis (based on limitation of extension) and right hip osteoarthritis with limitation of flexion have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.400 (2014).  

10.  For the entire appeal period, the criteria for an initial compensable rating for residuals of broken ribs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5297 (2014).  

11.  The criteria for the assignment of an effective date prior to December 29, 2010, for the grant of service connection for residuals of broken ribs have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(r), 3.102, 3.151, 3.155, 3.157, 3.400, 4.20 (2014).  

12.  The criteria for a compensable rating for service-connected residuals of a comminuted closed phalanx fracture of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5230 (2014).  

13.  The criteria for an evaluation of 10 percent, but no higher, for service-connected residuals of a right distal tibia and fibular fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5262 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, January 2011 and March 2012 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the January 2011 letter mentioned above.  

In further discussion, the Veteran's appeal for higher initial ratings for the thoracolumbar spine condition, right hip disorders, and residuals of broken ribs, arises from his disagreement with the initial evaluations following the grants of service connection.  VCAA notice regarding the service connection claims was furnished to the Veteran in 2011 and 2012 as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2014) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Further, VA provided an examination in March 2012 to obtain medical evidence as to the current severity of the disabilities on appeal.  The examination is adequate because the examination was performed by a medical professional and was based on a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the claimed disorders.  The VA examiner described the symptoms and manifestations due to the lumbar spine, right hip, broken ribs, right fingers and hand, and right leg disabilities, including ranges of motion (ROM) when appropriate.  The VA examiner reported whether the disabilities caused functional impairment or functional limitation including additional limitation of ROM.  The examination report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

The Board further notes that adjudication of a claim for an earlier effective date from a grant of service connection is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2014).  This case also addresses whether a liberalizing law can afford an earlier effective date, but this question also pertains to the dates of receipt of certain documents by VA and/or promulgation of documents to the veteran.  Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate the Veteran's claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., arthritis or DJD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Residuals of a Right Arm Fracture;
Residuals of a Left Elbow Contusion; and
A Left Hip Disorder

Review of the record reflects that the Veteran is service connected for right hand/finger and right leg fractures resulting from an injury which occurred during a period of ADT.  Service connection was established for these conditions upon rating decision in August 1976.  More recently, upon rating decision in July 2012, service connection was established for disabilities of the thoracolumbar spine and right hip, as well as for broken ribs as a result of injury during a period of IDT in 1987.  

It is the Veteran's contention that he has residuals of a right arm fracture and left elbow contusion.  Moreover, he claims service connection for a left hip disorder.  Presumably, each of the disorders resulted from one of the injuries as reported above.  However, review of the record does not reflect that the Veteran sustained a right arm fracture or a left hip disorder during periods of service, to include his IDT or ADT dates.  While a left elbow contusion was noted as a result of the 1987 IDT injury, post service records, to include the VA examination in March 2012 are negative for existing residuals associated with the left elbow.  In fact, the examiner specifically noted that the contusion had resolved with no residuals.  Moreover, at no time, to include at the March 2012 evaluation, has a right arm fracture or a left hip disorder been clinically reported.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A §§ 1110, 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disabilities (residuals of right arm fracture, residuals of a left elbow contusion, or a left hip disorder) there can be no valid claims.  As there is no competent medical evidence of residuals of a right arm fracture, residuals of a left elbow contusion, or a left hip disorder, the claims must be denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of service connection for residuals of a right arm fracture, residuals of a left elbow contusion, and a left hip disorder, and they must be denied.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).  

Cervical Spine Disorders, to Include
Cervical Spondylosis and DJD

At the VA March 2012 examination, the Veteran specifically claimed that he currently had neck problems associated with the injuries that occurred when he was on ADT or IDT.  Review of the record, however, does not reflect neck problems at the times that these injuries occurred.  The record does include private records dated in the late 1990s which reflect cervical spine disc degeneration and spondylosis.  The Veteran ultimately underwent cervical spine diskectomy and decompression surgery at a private facility in 2002.  When examined by VA in March 2012, the diagnosis was cervical spondylosis and X-rays showed degenerative arthritis.  The examiner opined that the Veteran's cervical spine condition was not related to military service.  For rationale, it was noted that no cervical spine complaints were noted during service or until many years thereafter.  

The Board finds that the VA examiner's 2012 report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's cervical spine condition.  The opinion is based on a review of the veteran's complete medical records and examination of the Veteran.  Thus, it takes into account any medical evidence in favor of the claim, as well as medical evidence that is against the claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's spondylosis and DJD of the cervical spine to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the March 2012 VA examiner and the clinical evidence of record.  The 2012 VA examiner's opinion, in determining that the Veteran's cervical spine condition is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra; ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer").  

In sum, there is no reliable evidence linking the Veteran's cervical spine spondylosis or DJD to service, to include injuries sustained while on ADT or IDT.  In reaching this determination, the Board acknowledges that the Veteran has spondylosis and DJD of the cervical spine.  However, the more probative evidence establishes that these disorders were first noted many years after service.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cervical spine spondylosis and DJD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thoracolumbar Spine

The Veteran claims that he is entitled to an initial rating in excess of 10 percent for thoracolumbar spine spondylosis with scar, to include consideration of a separate rating for a low back scar.  His claim for an earlier effective date for the grant of service connection for the thoracolumbar spine disorder will be addressed later in this decision.  

For the entire initial rating period from December 29, 2010, the lumbar spine disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5242, for degenerative arthritis of the spine rated under the General Rating Formula for Diseases and Injuries of the Spine for combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Because the evidence shows no intervertebral disc syndrome (IVDS), the Board finds that the lumbar spine disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine, without consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.  See the December 2012 VA medical examination report (noting no IVDS or incapacitating episodes).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (2014).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2014).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2014).  

The Veteran contends that the thoracolumbar spine symptomatology more closely approximate a higher rating.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the thoracolumbar spine disability more closely approximates a rating in excess of 10 percent under DC 5242 for the period in question.  At the March 2012 VA medical examination, the lumbar spine disability was manifested by forward flexion to 75 degrees with pain at 60 degrees; combined ROM was 160 degrees with pain; there was additional limitation of motion after repetitive use due to painful motion; but there was no localized tenderness resulting in abnormal gait or abnormal spinal contour.  

These findings are consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the lumbar spine disability, especially as noted at the VA medical examination, i.e., combined range of motion of the thoracolumbar spine of 160 degrees with pain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees).  

Throughout the rating period, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no ankylosis of the thoracolumbar spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the entire rating period from December 29, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2014).  

Finally, the Board has considered a separate rating for the Veteran's thoracolumbar spine scar.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The March 2012 VA examiner noted that the scar was not painful or unstable.  Thus, the preponderance of the evidence is against entitlement to a separate rating for unstable or painful scars under DC 7804.  See 38 C.F.R. § 4.118 (2014).  Moreover, the VA examiner stated that the scar was not greater than 39 square centimeters (6 square inches).  Thus, the Veteran's scar is not at least 77 square centimeters (12 square inches).  See id., DC's 7801, 7805, and 7806 (2014).  As such, the Board finds that a separate disability rating for the Veteran's scar is not warranted.  

Based on the evidence and analysis above, the Board finds the criteria for a schedular rating higher than 10 percent for the service-connected thoracolumbar back disability are not met.  Further, because the criteria for a rating higher than 10 percent were not met during any distinct period during the course of the appeal, a "staged rating" is not warranted.  Hart, 21 Vet. App. 505.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Veteran's disability rating has fully considered his complaints such as pain and limitation of motion.  Moreover, the symptoms associated with the Veteran's low back disability (i.e., limited motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  Furthermore, there is no showing that the low back disability is particularly unique so as to warrant referral for an extraschedular rating.  As such, the Board concludes that the Veteran's schedular rating is entirely adequate.  

Right Hip Osteoarthritis and
Right Hip Limited Flexion

In the rating decision of July 2012, the RO assigned separate 10 percent ratings for the Veteran's right hip osteoarthritis (based on limitation of extension) and right hip osteoarthritis (based on limited flexion).  It is argued that ratings in excess of 10 percent are warranted.  The earlier effective date claims regarding the right hip will be addressed later in this decision.  

Review of the rating determination reflects that the service-connected right hip osteoarthritis is rated pursuant to DC 5251 based on limitation of thigh extension.  He is separately rated pursuant to DC 5252 for his right hip limitation of flexion.  It is noted that the hip can be rated under DC 5250-5255.  38 C.F.R. § 4.71a (2014).  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2014).  However, the Board finds that assigning separate ratings based on limitation of extension, flexion, adduction and rotation of the hip under DC 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  Separate ratings under different DCs may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban, supra.  Here the key consideration has been met, in that limitation of extension, flexion, adduction, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45 (2014).  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected hip disability.  See 38 C.F.R. § 4.40 (2014); see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg).  

DC 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  Other applicable diagnostic codes include DC 5251, which provides for a 10 percent evaluation for extension of the thigh limited to five degrees.  DC 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh (cannot toe-out more than 15 degrees), or limitation of adduction (cannot cross legs); a 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  

In considering the applicability of other DCs, the Board finds that DCs 5250 (ankylosis of the hip), DC 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur.  Accordingly, these DCs may not serve as the basis for increased ratings in this case.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, supra.  

At the VA examination of March 2012, the Veteran reported hip pain with walking or with increased activities.  He did not use any ambulatory devices.  Right hip osteoarthritis was noted.  ROM testing showed flexion was to 125 or greater.  Painful motion began at 90 degrees.  Right hip extension was noted to be greater than 5 degrees.  Abduction was not lost beyond 10 degrees.  Moreover, adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  There was no functional impairment with repetitive motion testing.  There was localized tenderness or pain to palpation for the joints/soft tissue of the right hip.  

The Veteran's right hip disabilities have been rated as 10 percent disabling pursuant to DCs regarding limitation of extension and limitation of flexion.  The Board has determined that the Veteran is entitled to no more than 10 percent disability ratings under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In that regard, the Board has considered the Veteran's credible complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claims of entitlement to ratings greater than 10 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the right hip resulted in limitation of flexion of the thigh at the hip to 30 degrees, or limitation of abduction of the thigh with motion lost beyond 10 degrees.  Rather, ROM testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of ROM.  Increased ratings would not be warranted under DC 5252 or 5253 and additional separate ratings for pain under those DCs would constitute pyramiding.  Moreover, the Board finds that the current 10 percent ratings compensate the Veteran for the pain he experiences on flare-up, or that interferes with his daily activities.  Moreover, he has shown extension greater than 5 degrees on the VA examination.  Thus, he is already in receipt of schedular ratings  pursuant to DCs 5251 and 5252 in excess of those warranted for the limitation of motion demonstrated.  As arthritis has been demonstrated on x-ray, a 10 percent rating may be assigned for noncompensable limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Accordingly, ratings higher than 10 percent for right hip disabilities based limitation of extension and limitation of flexion are not warranted for the period in question from December 29, 2010.  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  See 38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. § 4.3 (2014); Gilbert, supra.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  The current ratings are adequate to compensate the Veteran for the symptoms shown.

Broken Ribs

As above, when discussing the thoracolumbar spine and right hip, the appeal pertaining to broken ribs is based on the assignment of a disability rating following the initial award of service connection.  Fenderson, 12 Vet. App. at 126.  The Veteran claims that a compensable evaluation is warranted.  His claim for an earlier effective date for the grant of service connection for this condition will be discussed later in the decision.  

VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  38 C.F.R. § 4.27 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Id.  The additional code is shown after a hyphen.  Id.  Here, the RO granted service connection for the Veteran's rib disability and evaluated it as noncompensable under DCs 5299-5297.  The rating criteria direct that a disability rated under Code 5297 (removal of ribs) be evaluated on the basis of the number of ribs removed.  38 C.F.R. § 4.71a (2014).  

Under DC 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  38 C.F.R. § 4.71a (2014).  A 20 percent rating will be assigned for removal of two ribs.  A 30 percent rating will be assigned for removal of three or four ribs.  A 40 percent rating will be assigned for removal of five or six ribs.  A maximum 50 percent rating is warranted for removal of more than six ribs.  Id.  

The relevant Veteran's STRs show injury to the ribs in 1987 during a period IDT.  Post service, VA examination in March 2012 included opinion of broken ribs by history.  On exam, however, there were no current symptoms of pain, restriction of movement, or impairment of breathing associated with the ribs.  Besides the Veteran's lay statements disagreeing with the noncompensable rating for residuals of broken ribs, post service treatment records do not indicate any complaints, treatment, or diagnoses related to residuals of broken ribs.  The Board finds the 2012 VA examination for the ribs to be adequate for adjudication purposes as the report includes information necessary for rating the Veteran's disability of the ribs.  Moreover, as noted above, the evidence does not indicate that the Veteran has sought treatment for disability related to residuals of fractured ribs, and he has not contended otherwise. 

As the evidence of record, to include medical and lay evidence, does not show removal or resection of any ribs, or any symptoms analogous thereto, a compensable rating for the Veteran's service-connected rib disability is not warranted at any point since the grant of service connection for that disability.  The probative evidence reflects that the disability is asymptomatic.  Additionally, the evidence does not reflect impairment such that a compensable rating would be warranted under any other potentially applicable DC.  Thus, as the preponderance of the evidence is against the claim, an initial compensable schedular rating for residuals of fractured ribs is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

Residuals of a Comminuted Closed 
Phalanx Fracture of the Right Hand 

A noncompensable rating has been in effect for the right hand/finger condition since rating decision in August 1976, which granted service connection and assigned a noncompensable evaluation, effective in July 1975.  The record reflects that the Veteran suffered a comminuted closed phalanx fracture to the fifth finger while on ADT when he fell approximately 10 feet.  

When examined by VA in March 2012, the Veteran stated that he had received a cast to treat his fracture.  He was right hand dominant.  On examination, he showed full ROM of the thumb and fingers without pain.  Repetitive motion testing showed no additional impairment of function due to pain, weakness, fatigue, or lack of endurance, or incoordination.  His hand grip was normal at 5/5.  There was no ankylosis or evidence of surgical intervention.  X-rays were negative for arthritis, although evidence of the previous fracture to the right fifth finger was noted.  

Under 38 C.F.R. § 4.71a, DC 5230, a noncompensable rating is the highest rating assigned for any limitation of motion of the fifth finger.  Even ankylosis of the fifth finger warrants a 0 percent, and no higher, rating.  38 C.F.R. § 4.71a, DC 5227 (2014).  The Note following DC 5227 does instruct to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  However, in the Veteran's case, the March 2012 VA examination report clearly shows that the Veteran has full use of the right fifth finger and hand.  There is no limitation of motion of the other digits or interference with the overall function of the right hand.  Consequently, an additional evaluation is not warranted based on amputation, based on limitation of motion of other digits, or based on interference with the overall function of the right hand.  

The Veteran is also not entitled to a compensable rating under the criteria for degenerative arthritis in that such was not noted at the 2012 examination, even after X-ray.  See 38 C.F.R. § 4.71a, DC 5003 (2014).  Moreover, the evidence does not show that there is any functional impairment.  The Veteran reports that he does not have flare-ups and, upon examination, motion was normal with no pain.  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. § 4.3 (2014); Gilbert, supra.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  The Veteran has essentially expressed that the disorder is asymptomatic.

Residuals of Right Distal Tibial and Fibula Fracture

A noncompensable rating has also been in effect for the right leg injury since rating decision in August 1976, which granted service connection and assigned a noncompensable evaluation, effective in July 1975.  The record reflects that the Veteran broke his right leg in 1974.  

When examined by VA in March 2012, there was pain in the distal right tibia.  The Veteran did not need assistive devices for walking.  There was palpable step-off over the distal tibia.  There was malunion noted of the distal right tibia, by history.  As a weight bearing joint, there was no evidence in the feet of abnormal wear, functional limitation on standing, functional limitation on walking, or evidence of genu recurvatum.  The examiner diagnosed right distal tibia and fibula fracture and opined that there no significant effects on the Veteran's ability to work.  However, it was noted that there was "mild" effect on the Veteran's activities of daily living, to include shopping, exercise, recreation, and traveling.  There was a "moderate" effect on sports activity.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that current symptomatology associated with the right tibia/fibula fracture warrants a 10 percent rating pursuant to DC 5262 for slight knee disability.  As noted above, there is pain and some impairment of daily activities.  Reasonable doubt was resolved in the Veteran's favor in making this determination.  The evidence does not reflect moderate knee disability for a rating in excess of 10 percent.  In most activities, only slight impairment is indicated by the examiner.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating or ratings is not warranted.  See Thun, supra.  Here, the Veteran's main complaint was right leg pain, which is specifically being compensated by the schedular 10 percent rating that is being assigned.  

An Effective Date Earlier than December 29, 1010, for the 
Grants of Service Connection for a Thoracolumbar Spine Disorder, 
Right Hip Disorders, and Residuals of Broken Ribs

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  If a claim for service connection is received within one year after the claimant's separation from service, then the effective date is set as the day following separation or the date that entitlement arose.  38 C.F.R. § 3.400(b)(2)(i) (2014).  For claims filed more than one year after separation, the effective date is set as the date of receipt of claim or the date entitlement arose, whichever is later.  Id.  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2014).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The Veteran initially filed a claim for benefits in 1975 for service connection for right tibia fracture residuals.  Following VA examination, service connection was established for injuries (fractures to the right leg and hand) which occurred upon ADT in 1974.  See the August 1976 rating decision.  

When the Veteran filed a claim for benefits in 1975, there was no specific mention of any other injuries.  While he was ultimately granted service connection for additional injury residuals in a July 2012 rating decision, such were apparently the result from additional IDT injury in 1987.  A claim for the disabilities of the thoracolumbar spine, right hip, and broken ribs was received by VA on December 29, 2010.  Apparently, it is contended without specific contentions of record, that an earlier effective date is warranted for the grants of service connection for the thoracolumbar spine disorder, right hip disorders, and for residuals of broken ribs.  In the July 2012 rating decision, the RO assigned an effective date of December 29, 2010, the date his claim for service connection was received by the RO.  

Given these facts and the underlying law, the Board concludes that earlier effective dates are not warranted.  Certainly the Veteran's disorders of the spine, hip and ribs occurred long before the currently assigned effective date.  However, the regulation regarding effective dates for service connection provides that the effective date assigned is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  Here, a review of the Veteran's claims file reveals no evidence that he filed a formal or informal claim for benefits for his spine, right hip, or for residuals of broken ribs until December 29, 2010, the effective dates currently assigned.  

Though the Veteran had previously sought service connection for other conditions, he made no mention of any low back, hip, or rib problems.  Moreover, these injuries apparently occurred in 1987 and not at the time of the previous injury in 1974.  Clearly, there was no mention of these disorders made prior to the filing of the claim in December 2010.  

Absent evidence of a claim or an intent to file a claim for benefits prior to December 29, 2010, there is no legal basis to grant earlier effective dates for service connection in this case.  The preponderance of the evidence is against the claims for earlier effective dates for the grants of service connection for a thoracolumbar spine disorder, right hip disorders, or for residuals of broken ribs.  There is no doubt to be resolved; earlier effective dates for the grants of service connection are not warranted.  


ORDER

Entitlement to service connection for residuals of a right arm fracture is denied.  

Entitlement to service connection for residuals of a left elbow contusion is denied.  

Entitlement to service connection for a left hip disorder is denied.  

Entitlement to service connection for cervical spondylosis and DJD is denied.  

Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine spondylosis with scar, to include consideration of a separate rating for a low back scar and entitlement to an effective date earlier than December 29, 2010 for the grant of service connection for the thoracolumbar spine disorder, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis, to include entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for the right hip disorder, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis with limited flexion, to include entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for the right hip disorder, is denied.  

Entitlement to an initial compensable rating for broken ribs, to include entitlement to an effective date earlier than December 29, 2010, for the grant of service connection for the rib disorder, is denied.  

Entitlement to a compensable rating for comminuted closed phalanx fracture, right hand, is denied.  

An evaluation of 10 percent, but no higher, for residuals of right distal tibia and fibula fracture is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


